UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1123


JOSE V. LOPEZ,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 7, 2011                    Decided:   August 10, 2011


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jason Pope, BERLIN AND ASSOCIATES, P.A., Baltimore, Maryland,
for Petitioner. Tony West, Assistant Attorney General, Luis E.
Perez, Senior Litigation Counsel, John B. Holt, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jose V. Lopez, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals denying his motion to reconsider.                       We deny the petition

for review.

              The denial of a motion to reconsider is reviewed for

abuse of discretion.            Narine v. Holder, 559 F.3d 246, 249 (4th

Cir. 2009); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).

To be successful, a motion to reconsider must assert that the

Board made an error of law or fact in its earlier decision.                              See

8 C.F.R. § 1003.2(b)(1).             This court will reverse a denial of a

motion   to    reconsider       “only   if       the    Board       acted    arbitrarily,

irrationally, or contrary to law.”                       Narine, 559 F.3d at 249

(internal quotation marks omitted).

              We     conclude    that      the        Board    did     not     abuse     its

discretion in ruling that there was no error in its earlier

decision that Lopez was not eligible for voluntary departure

under 8 U.S.C. § 1229c(a)(1) (2006).                    We also conclude that the

Board did not err in finding that Lopez failed to meet his

burden of showing that he was eligible for voluntary departure

under 8 U.S.C. § 1229c(b)(1).

              Accordingly,      we   deny       the    petition      for     review.     We

dispense      with     oral     argument     because          the    facts     and     legal



                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3